        Case 1:20-cv-00979-CCC Document 21 Filed 02/23/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CAROLINE MCCULLOUGH,                         :   CIVIL ACTION NO. 1:20-CV-979
                                             :
                    Plaintiff                :   (Judge Conner)
                                             :
             v.                              :
                                             :
WELLSPAN YORK HOSPITAL                       :
and TANYA HAUGH,                             :
                                             :
                    Defendants               :

                                        ORDER

      AND NOW, this 23rd day of February, 2021, upon consideration of the

report (Doc. 17) of Magistrate Judge Martin C. Carlson, recommending that the

court grant defendants’ motion (Doc. 5) to dismiss Count 7 of plaintiff’s complaint

for failure to state a claim for which relief may be granted, and it appearing that

plaintiff has not objected to the report, see FED. R. CIV. P. 72(b)(2), and the court

noting that failure of a party to timely object to a magistrate judge’s conclusions

“may result in forfeiture of de novo review at the district court level,” Nara v. Frank,

488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79

(3d Cir. 1987)), but that, as a matter of good practice, a district court should afford

“reasoned consideration” to the uncontested portions of the report, E.E.O.C. v. City

of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879),

in order to “satisfy itself that there is no clear error on the face of the record,” FED.

R. CIV. P. 72(b), advisory committee notes, and, following an independent review of

the record, the court being in agreement with Judge Carlson’s recommendation,
           Case 1:20-cv-00979-CCC Document 21 Filed 02/23/21 Page 2 of 2




and concluding that there is no clear error on the face of the record, it is hereby

ORDERED that:

      1.       Magistrate Judge Carlson’s report (Doc. 17) is ADOPTED.

      2.       Defendants’ motion (Doc. 5) to dismiss Count 7 of plaintiff’s complaint
               (Doc. 1) is GRANTED.

      3.       Count 7 of plaintiff’s complaint (Doc. 1) is DISMISSED.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania
